Citation Nr: 0910067	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  08-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1946 to 
February 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that, in a June 2002 rating decision, the 
Veteran's claims were initially characterized as two separate 
disabilities.  However, in the November 2006 rating decision, 
the RO characterized the Veteran's claims as a single issue.  
Nonetheless, the Veteran's claimed disabilities are distinct 
and are best characterized as separate disabilities; thus, 
the Board has characterized the Veteran's claimed 
disabilities as found in the June 2002 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. By a June 2002 rating decision, the RO denied a claim of 
service connection for tinnitus; the Veteran did not file a 
timely appeal of the decision.

2. Evidence received since the June 2002 decision does not, 
by itself or when considered with the previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for tinnitus.

3. By a June 2002 rating decision, the RO denied a claim of 
service connection for bilateral hearing loss; the Veteran 
did not file a timely appeal of the decision.

4. Evidence received since the June 2002 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for bilateral hearing loss and it raises a 
reasonable possibility of substantiating the underlying 
claim.


CONCLUSIONS OF LAW

1.  A June 2002 rating decision, which denied the Veteran's 
claim of service connection for tinnitus, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for tinnitus 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  A June 2002 rating decision, which denied the Veteran's 
claim of service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2002).

4.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for hearing 
loss has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the petition to reopen the 
claims of service connection for tinnitus and bilateral 
hearing loss have been accomplished.  Through a March 2006 
notice letter, the Veteran and his representative were 
notified that the claims of service connection for tinnitus 
and bilateral hearing loss were previously denied by a 
June 2002 decision.  The letter also explained the reason for 
the denial.  By that letter, the Veteran was informed that 
new and material evidence was needed to reopen the previously 
denied claim and he was informed of what constituted new and 
material evidence.  The Veteran was also informed that the 
evidence had to pertain to the reasons the claim was 
previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Through the March 2006 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his underlying claims.  By a separate March 2006 
notice letter, the RO provided the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also finds that the March 2006 notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the underlying claims is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The RO attempted to obtain the Veteran's 
service treatment records (STRs) from the National Personnel 
Records Center (NPRC).  However, the NPRC informed the RO 
that the STRs were unavailable because they were likely 
destroyed by fire.  Further efforts to obtain the Veteran's 
STRs would be futile.  See 38 C.F.R. § 3.159(c)(2).  The 
Veteran identified the St. Louis VA medical Center (VAMC), 
Bi-State Medical Consultants, Inc., and a Dr. S. as treatment 
providers with records relevant to the Veteran's claims.  
Available records from those facilities were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Although a VA examination was not provided, one is not 
necessary to decide the claim of service connection for 
tinnitus.  As discussed below, because new and material 
evidence has not been presented in connection with the claim 
of service connection for tinnitus, the claim is not reopened 
and a VA examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(iii).

II.  New and Material Evidence

In an October 2001 statement, the Veteran contends that his 
hearing loss and tinnitus began while he was in service.  
Specifically, in a December 2002 statement, the Veteran 
contends that he sought treatment for hearing loss and 
tinnitus at both Camp Stoneman and the Presidio while in 
service.  In a February 2004 statement, the Veteran 
attributes his hearing loss and tinnitus to acoustic trauma 
suffered while in artillery training.  In addition, in an 
October 2006 statement and March 2009 brief, the Veteran and 
his representative attribute the Veteran's hearing loss and 
tinnitus to acoustic trauma suffered while training with 30 
and 50 caliber machine guns, bazookas, and 30.06 M-1 rifles.  
Alternately, in February 2006 and April 2008 statements, the 
Veteran and his representative attribute the Veteran's 
hearing loss and tinnitus to an injury sustained while 
playing football while in active military service.  Thus, the 
Veteran contends that service connection is warranted for 
hearing loss and tinnitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the June 2002 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the June 2002 decision 
included medical treatment records from the St. Louis VAMC 
dated from October 2001 to December 2001 and statements from 
the Veteran and his representative.

In denying the claims in June 2002, the RO found that the 
evidence of record did not show evidence of an in-service 
injury or disease.  Consequently, in order for the claim to 
be reopened, new and material evidence must be received that 
pertains to the in-service injury or disease element of a 
service connection claim.

New evidence added to the record since the June 2002 decision 
includes medical treatment records from the St. Louis VAMC 
dated from December 2001 to November 2007; medical treatment 
records and a letter from Bi-State Medical Consultants, Inc. 
dated from April 2000 to May 2006; a statement from the 
Veteran's sister; and statements from the Veteran and his 
representative.

As noted above, the Veteran contends that his hearing loss is 
the result of either an injury or acoustic trauma suffered 
while in active service.  As also noted above, the Veteran's 
STRs are unavailable and presumed lost or destroyed.  The 
Board notes that VA has heighted duties when the Veteran's 
medical records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law 
does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Regarding the Veteran's claim of service connection for 
tinnitus:  the Board finds that the evidence described above 
is "new" in the sense that it was not previously before 
agency decisionmakers.  A January 2003 treatment record from 
the St. Louis VAMC includes the note, "military onset of 
tinnitus."  However, the March 2006 statement from the 
Veteran's sister does not mention any tinnitus suffered by 
the Veteran either before or after service.  Here, in regards 
to tinnitus, the new evidence is cumulative of the evidence 
associated with record prior to the last final decision 
because it reiterates the contentions of the Veteran without 
relating to an unestablished fact.  The transcription of the 
Veteran's history is not transformed into medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The new evidence of record 
does not support the in-service injury or disease element of 
the claim of service connection for tinnitus-the absence of 
which was the reason the claim was denied in the June 2002 
decision.  Therefore, the new evidence, which was associated 
with the record since the last final decision, does not 
address an unestablished fact with regard to tinnitus.  
Consequently, the new evidence is not "material" because it 
does not pertain to the salient question of whether any 
current tinnitus occurred in or was caused by the Veteran's 
active military service.  Thus, it does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for tinnitus is 
not reopened with the submission of new evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Regarding the Veteran's claim of service connection for 
bilateral hearing loss:  the Board again finds that the 
evidence described above is "new" in the sense that it was 
not previously before agency decision makers.  In a 
January 2003 treatment record from the St. Louis VAMC, the 
Veteran was diagnosed with asymmetric hearing loss with 
profound loss in the left ear and moderate/moderate severe 
loss in the right ear.  In addition, the new medical evidence 
reveals that the Veteran has received hearing aids for both 
ears.  In a March 2006 statement, the Veteran's sister 
relates that she observed the Veteran experiencing difficulty 
hearing the radio after service-a problem that the Veteran 
did not exhibit prior to service.  The Veteran's sister is 
competent to testify as to that which she personally 
observed.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  And, for 
purposes of the new and material evidence analysis, the 
credibility of the evidence is presumed.  Justus, 3 Vet. App. 
at 512-13.  Thus, absent evidence to the contrary, the 
testimony of the Veteran's sister raises evidence that 
indicates that the onset of the Veteran's hearing loss may 
have occurred during service.  Therefore, the testimony of 
the Veteran's sister constitutes "material" evidence in 
connection with the Veteran's claim of service connection for 
hearing loss.  It is "material" because it is supporting 
evidence of the in-service injury or disease element of a 
service connection claim-the absence of which was the reason 
the claim of service connection for hearing loss was denied 
in the June 2002 decision.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for bilateral 
hearing loss is reopened with the submission of new evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the Veteran's underlying claim of service connection 
for bilateral hearing loss in the remand section below.


ORDER

The petition to reopen a claim of service connection for 
tinnitus is denied.

The Veteran's claim of service connection for bilateral 
hearing loss is reopened; to this limited extent, the appeal 
of this issue is granted.


REMAND

Regarding the underlying claim of service connection for 
bilateral hearing loss, the Board finds that further 
development is necessary.

As discussed above, the Veteran's post-service medical 
treatment records reveal that the Veteran has been diagnosed 
with bilateral hearing loss and has received hearing aids 
from the St. Louis VAMC.  However, the medical evidence of 
record does not include an audiometric examination sufficient 
to determine if the Veteran has a hearing loss disability for 
VA purposes.  In addition, although the Veteran's sister is 
competent to testify as to that which she personally 
observed, she is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
disability.  See Layno, 6 Vet. App. at 471; Espiritu, 2 Vet. 
App. at 494.  Thus, the evidence of record is insufficient to 
make a determination on the claim.  VA regulations require VA 
to obtain a medical opinion based on the evidence of record 
if VA determines such evidence necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  A 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Here, the claim must be remanded for a 
VA examination in order to determine if the Veteran has a 
hearing loss disability for VA purposes.

In addition, in order for service connection to be warranted, 
there must be a link between the in-service injury or disease 
and the current disability.  Because there has been no 
evidence of an in-service injury or disease, or the in-
service onset of a disability, prior to the testimony of the 
Veteran's sister, no medical professional has opined on a 
possible link between the Veteran's current disability and 
his active military service.  Here again, the evidence of 
record is insufficient to make a determination on the claim.  
Thus, on remand, the VA examiner should issue a medical 
opinion regarding the medical probability that the Veteran's 
hearing loss is attributable to military service.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to the 
designated examiner and the examiner 
should note that the claims file was 
available.  The examiner should take a 
detailed history from the Veteran, 
conduct an audiometric examination 
sufficient to determine if the Veteran 
has a hearing loss disability for VA 
purposes, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a hearing loss 
disability for VA purposes.  The examiner 
should then discuss the etiology and the 
onset of any diagnosed disability.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed hearing loss is related to the 
Veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for bilateral hearing loss.  
If the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


